



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Punia, 2017 ONCA 489

DATE: 20170612

DOCKET: M47572 (C63403)

Juriansz J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent

and

Mandeep Punia

Applicant

Russell Silverstein, for the applicant

Joan Barrett, for the respondent

Heard and released orally: March 13, 2017

REASONS FOR
    DECISION

[1]

This is an application under s. 684 of the
Criminal Code
for an
    order appointing counsel.

[2]

The Crown consents to the extension of time for the late filing of the
    Notice of Appeal but opposes the s. 684 application. The Crown accepts the
    applicant does not have sufficient financial means, but takes the position the
    appeal is not arguable.

[3]

The principal attack  and the only attack  of the applicant is on the
    trial judges ruling on the
KGB
application. At that stage, the trial
    judge was concerned only with threshold reliability. I am not persuaded that
    the arguments that he erred in deciding that the statements were admissible as
    substantive evidence have any merit. In particular, I do not accept that
    counsel was denied the opportunity to effectively cross-examine the recanting
    witness.

[4]

I see no merit in the other grounds advanced, as well. The trial judges
    reasons for imposing sentence are careful and well explained and the sentence
    imposed is entitled to deference.

[5]

I have not been persuaded it is in the interests of justice that counsel
    be appointed.

R.G. Juriansz J.A.


